Citation Nr: 0629988	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-28 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus 
Type II.

2.  Entitlement to service connection for peripheral 
neuropathy, bilateral upper and lower extremities, claimed as 
secondary to service-connected diabetes mellitus Type II.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to 
August 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  

By letter received in August 2006, the veteran stated that he 
waived consideration of his claim for obstructive sleep 
apnea.  Given the veteran's comments, the RO should clarify 
whether the veteran wishes to pursue a claim of entitlement 
to service connection for sleep apnea.  The matter is 
referred to the RO for any action deemed appropriate.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Prior to the promulgation of a decision, the Board received 
written notification from the appellant that effectively 
withdrew claims of service connection for hypertension and 
peripheral neuropathy, bilateral upper and lower extremities, 
as secondary to service-connected diabetes mellitus Type II.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Application of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), need not be examined 
given the veteran's expressed intention to withdraw the 
appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

A review of the record shows that the veteran had been 
scheduled to testify at a Board hearing on June 26, 2006.  
Instead, the veteran cancelled the hearing, and submitted a 
VA Form 21-4138 dated the day of the scheduled hearing that 
he wished to withdraw issues on appeal relating to 
hypertension and peripheral neuropathy as secondary to 
service-connected diabetes mellitus.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.  


REMAND

It appears that the veteran has filed a notice of 
disagreement concerning a denial of service connection for 
PTSD.  The RO noted on its certification appeal worksheet 
that a statement of the case would be issued at a later date 
pending additional development.  

Regardless, when a timely notice of disagreement is filed, 
the Board's jurisdiction over a claim commences, and it must 
ensure that a statement of the case is, in fact, issued-- 
which necessitates this remand.  The Board also received an 
August 2006 VA Form 21-4138, on which the veteran asserted 
that he would provide another stressor statement should the 
RO so desire.  

Appropriate action, including issuance of a statement of the 
case, is therefore necessary regarding the claim of service 
connection for PTSD so that the veteran may have the 
opportunity (if he so desires) to complete an appeal on this 
issue by filing a timely substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 19.26; Manlincon v. West, 12, Vet. 
App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional 
development which may be necessary 
with regard to the claim of service 
connection for PTSD, the RO should 
issue a statement of the case on this 
issue so that the veteran may have the 
opportunity to complete an appeal on 
this issue if he so desires.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


